Per Curiam.
The burden was upon the plaintiff to prove that the death of the insured was an event covered by the policy and that she gave to the defendant, within the time specified in the policy, the notice of the alleged injury and the proof of loss required by the policy. Brevard v. Insurance Co., 262 N.C. 458, 137 S.E. 2d 837; Fallins v. Insurance Co., 247 N.C. 72, 100 S.E. 2d 214. The evidence, interpreted in the light most favorable to the plaintiff, together with all inferences in her favor which may reasonably *158be drawn therefrom, is not sufficient to support a verdict to that effect. This would still be true even if Dr. Cannon had been permitted to answer the hypothetical questions propounded to him. It is, therefore, unnecessary to determine whether the objections to those questions were properly sustained. The judgment of nonsuit is
Affirmed.